EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Million Woldesenbet on 10/05/21.
Claim 13, line 1, deleted “A computer program product for a computing device, the computer program product” and inserted ---A non-transitory, computer readable medium having stored therein instructions---, line 3, deleted “computer program product is” and inserted ---instructions are---.
Claim 16, line 1, deleted “computer program product” and inserted ---non-transitory, computer readable medium---, lines 1-2, deleted “computer program product is” and inserted ---instructions are---.
Claim 17, line 1, deleted “computer program product” and inserted ---non-transitory, computer readable medium---, lines 1-2, deleted “computer program product is” and inserted ---instructions are---.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
 
/Minh D A/
Primary Examiner
Art Unit 2844